PEATT, J.
There is neither reason nor authority to support the contention of the plaintiff. The plaintiff has referred us to many decisions laying down undoubted rules of law, but the difficulty with them is they have no application to the case in hand. By a reference to the will it will be observed that a discretionary power is vested in the trustees, and a court of equity will not assume the power to abrogate such a trust, especially in the absence of proof of misconduct on the part of the trustee. The contention that the property claimed should be distributed under the laws of the state of Georgia, where he resides, has no merit. The testator lived, .made his will, and died in New York, and the property is located in this state, and must be distributed under the laws thereof. Cross v. Trust Co., 131 N. Y. 330, 30 N. E. Rep. 125. The case is too plain to admit of discussion.
Judgment affirmed, with costs.